 
 
II 
110th CONGRESS 1st Session 
S. 995 
IN THE SENATE OF THE UNITED STATES 
 
March 27, 2007 
Mr. Coleman (for himself, Mr. Cochran, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To provide for a hospital in Cass County, Minnesota. 
 
 
1.Medicare critical access hospital designationSection 405(h) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2269) is amended by adding at the end the following new paragraph: 
 
(3)Exception 
(A)In generalThe amendment made by paragraph (1) shall not apply to the certification by the State of Minnesota on or after January 1, 2006, under section 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)(II)) of one hospital that meets the criteria described in subparagraph (B) and is located in Cass County, Minnesota, as a necessary provider of health care services to residents in the area of the hospital. 
(B)Criteria describedA hospital meets the criteria described in this subparagraph if the hospital— 
(i)has been granted an exception by the State to an otherwise applicable statutory restriction on hospital construction or licensing prior to the date of enactment of this subparagraph; and 
(ii)is located on property which the State has approved for conveyance to a county within the State prior to such date of enactment. 
(C)The amendment made by paragraph (1) shall not apply to the certification by the State of Mississippi on or after January 1, 2006, under section 1820(c)(2)(b)(i)(II) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)(II) for construction of a hospital that meets the criteria described in subparagraph (d) and is located in Kemper County, Mississippi, as necessary provider of health care services to residences in the area of the hospital. 
(D)Criteria for subparagraph (C)A hospital meets the criteria described in this subparagraph if the hospital— 
(i)has satisfied the requirement of the certificate of need laws and regulations by the State of Mississippi; and 
(ii)will be constructed on property that will be conveyed by the Kemper County Board of Supervisors within the State of Mississippi. . 
 
